

115 HRES 136 IH: Equality for All Resolution of 2017
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 136IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Carson of Indiana (for himself, Mrs. Beatty, Mr. Blumenauer, Ms. Bonamici, Ms. Brownley of California, Mr. Carbajal, Mr. Cárdenas, Mr. Cartwright, Ms. Castor of Florida, Mr. Cicilline, Ms. Clark of Massachusetts, Mr. Cohen, Mr. Crowley, Mr. Cummings, Mr. Danny K. Davis of Illinois, Mrs. Davis of California, Ms. DeGette, Mr. Delaney, Ms. DelBene, Mrs. Dingell, Ms. Esty, Mr. Foster, Ms. Frankel of Florida, Mr. Garamendi, Mr. Al Green of Texas, Mr. Gutiérrez, Mr. Hastings, Mr. Higgins of New York, Ms. Jackson Lee, Mr. Jeffries, Mr. Johnson of Georgia, Mr. Keating, Mr. Kildee, Mr. Kilmer, Mr. Krishnamoorthi, Mr. Larsen of Washington, Ms. Lee, Mr. Lowenthal, Mr. Ben Ray Luján of New Mexico, Ms. Michelle Lujan Grisham of New Mexico, Mr. Lynch, Mr. Sean Patrick Maloney of New York, Ms. McCollum, Mr. Meeks, Ms. Meng, Ms. Moore, Mr. Moulton, Mr. Nadler, Mr. Neal, Mr. Norcross, Ms. Norton, Mr. Panetta, Mr. Peters, Ms. Pingree, Mr. Pocan, Mr. Polis, Mr. Raskin, Miss Rice of New York, Mr. Rush, Mr. Ryan of Ohio, Ms. Sánchez, Ms. Schakowsky, Mr. Schiff, Mr. Schneider, Mr. Schrader, Mr. Scott of Virginia, Mr. Serrano, Ms. Shea-Porter, Ms. Speier, Mr. Swalwell of California, Mr. Takano, Mr. Tonko, Ms. Tsongas, Mr. Veasey, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Welch, Mr. Yarmuth, Mr. Aguilar, Mr. Khanna, and Ms. Slaughter) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the Congress that lesbian, gay, bisexual, and transgender individuals
			 should be protected from discrimination under the law.
	
 Whereas the Universal Declaration of Human Rights, article 7 states All are equal before the law and are entitled without any discrimination to equal protection of the law. All are entitled to equal protection against any discrimination in violation of this Declaration and against any incitement to such discrimination.;
 Whereas many lesbian, gay, bisexual, and transgender individuals experience discrimination throughout the scope of their lives including in acquiring credit, seeking jobs, accessing public accommodations, attending school, receiving services, renting a home, and performing their civic duty as a juror;
 Whereas Americans of every age, every faith, every political party, and every socio-economic background recognize discrimination against lesbian, gay, bisexual, and transgender individuals to be a serious problem;
 Whereas religious liberty and nondiscrimination laws have long co-existed; Whereas existing Federal law and recent executive actions provide some protections to lesbian, gay, bisexual, and transgender workers, students, and Federal program recipients;
 Whereas the States of California, Colorado, Connecticut, Delaware, Hawaii, Illinois, Iowa, Maine, Maryland, Massachusetts, Minnesota, Nevada, New Jersey, New Mexico, Oregon, Rhode Island, Utah, Vermont, Washington, and New York (plus the District of Columbia, the Virgin Islands of the United States, Puerto Rico, and the Commonwealth of the Northern Mariana Islands) prohibit discrimination on the basis of sexual orientation and gender identity in employment and housing, and New Hampshire and Wisconsin prohibit discrimination on the basis of sexual orientation in employment and housing;
 Whereas the States of California, Colorado, Connecticut, Delaware, Hawaii, Illinois, Iowa, Maine, Maryland, Minnesota, Nevada, New Jersey, New Mexico, Oregon, Rhode Island, Vermont, Washington, and Massachusetts (plus the District of Columbia) prohibit discrimination on the basis of sexual orientation and gender identity in public accommodations, and New Hampshire, New York, and Wisconsin prohibit discrimination on the basis of sexual orientation in public accommodations;
 Whereas the States of California, Colorado, Connecticut, Iowa, Maine, Maryland, Massachusetts, Minnesota, New Jersey, New York, Oregon, Vermont, and Washington (plus the District of Columbia) prohibit discrimination on the basis of sexual orientation and gender identity in education, and Wisconsin prohibits discrimination on the basis of sexual orientation in education;
 Whereas more than 100 cities in States without explicit nondiscrimination laws have adopted ordinances barring discrimination on the basis of sexual orientation and gender identity;
 Whereas 89 percent of Fortune 500 companies have proactively adopted nondiscrimination policies inclusive of sexual orientation and 66 percent of Fortune 500 companies have adopted nondiscrimination policies inclusive of gender identity;
 Whereas lesbian, gay, bisexual, and transgender individuals may still be legally discriminated against in many jurisdictions in the areas of credit, employment, education, housing, jury service, and public accommodations;
 Whereas legislation was introduced in the 114th Congress to clarify that under Federal law lesbian, gay, bisexual, and transgender individuals should not be subject to discrimination in public accommodations;
 Whereas in 2015 the Supreme Court affirmed in Obergefell et al. v. Hodges, Director, Ohio Department of Health, et al., Supreme Court Docket No. 14–556, decided June 26, 2015, that the Fourteenth Amendment to the Constitution requires States to recognize the right of 2 individuals of the same sex to marry;
 Whereas in 2016 the Attorney General and Secretary of Education issued jointly guidance to clarify that transgender students are protected from sex discrimination under title IX of the Education Amendments of 1972 and that schools must treat students in a manner consistent with their gender identity; and
 Whereas discrimination based on who an individual is or whom the individual loves is antithetical to a society based on the protection of human and civil rights: Now, therefore, be it
	
 That it is the sense of House of Representatives that— (1)this resolution may be cited as the Equality for All Resolution of 2017,
 (2)lesbian, gay, bisexual, and transgender individuals are valuable, contributing members of society and that discrimination on the basis of sexual orientation and gender identity is a serious problem,
 (3)lesbian, gay, bisexual, and transgender individuals deserve equal treatment under the law and existing Federal protections are inadequate to ensure nondiscrimination protections,
 (4)the Congress should pass legislation that prohibits discrimination on the basis of sexual orientation and gender identity in areas including credit, employment, education, federally funded programs, housing, jury service, and public accommodations, and
 (5)the Congress encourages each State— (A)to simultaneously adopt laws that prohibit discrimination on the basis of sexual orientation and gender identity in credit, employment, education, federally funded programs, housing, jury service, and public accommodations, and
 (B)to reject laws that undermine nondiscrimination protections. 